Title: Mary Smith Cranch to Abigail Adams, 19 August – 1 September 1787
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree August 19th 1787
          My Dear Sister
        
        The vacancys of our Sons always produces a hurry in our business & although we endeavour to keep every thing in good order for them from week to week—yet when they come home they have many wants which we could not foresee— we have sent your two youngest Sons in good health & good repair to college & are now fixing your eldest for Newbury & our own for Boston Cousin Tom has made a visit to Haverhill sir Charles touch’d there— A pair of beautiful Eyes & heavenly eye-Brows were too attracting to permit him to fix till he had reach’d newburry port— Why charles who is this divine creature who has made you look so languid—“oh aunt[”]—“oh Cousin[”]—“It is a Neice of mrs Williams mama She is a pretty Girl She was there when I was this spring—” “well cousin Betsy did you ever see such heavenly Eye-brows—& she is as amiable as she is pretty” “but my dear have you left her any hair upon her head if all the rings you have are made of her hair you must have thin’d it a little at least” “but I observe a great variety of shades & colours in your Rings— I fancy you are a general admirer of the sex if so—your heart is in no danger at present” I am always a little affraid my dear Nephew when I find a schoolars Pockits so full of hair Rings that his head will not be as well Stor’d with Greek & Latten— “He will get it over soon said JQA— I was so two years but I would study out of spight—” I am mistaken my cousin if you are not a little poorly now although you will not own it— Lovely Nancy is oftener play’d upon the Flute than any other tune— as to honest Tom he does not think that the Ladys need so much attention—”is sure that they have Legs as well as he & may walk without leaning upon his arm” If my own soon has had any twitches he takes care not to discover it— His attentions appear to be the result of Benevolence & politness only & such I hope they will continue untill he has acquir’d something to support a Family—
        Mr Wainwright a native of Liverpool who came here with capt Beals Family & who about a week since sail’d for England—desir’d to take a Letter for you he will spend the winter in London— I design’d to have given him one but I had not time to write. he will see you I suppose. if he should—I wish you would tell him why I did not. he was so kind as to offer to take Letters or any thing I had to send could I send you some corn & Beans I know I should give a Feast if you retain the same relish for them that you use’d to have— I wish I could send you any thing that would refresh you as much as the Porter you sent us has mr cranch this summer— He has apply’d himself to the cultivation of his little Farm & has work’d so hard himself that if he had not drank Porter & water freely I know not whither he would have had an ounce of flesh left— He can have work enough at the Treasurers office—but can get nothing but paultry orders for pay—which will not sell for more than eleven shillings upon the pound what is allow’d a day will not pay—at this rate— the man we hire to work upon the Farm I believe I told you that mr Belcher works for us this Summer—& an excellent hand he is I have Molly Burrel for a Dairy Maid sister Smith brought her up— she makes fine cheese & is a very neat good Girl— I have had very good health this season & have many very many blessings to be thankful for—
        Betsy Smith is gone home Polly is now with me. She is a fine sensible sprightly child has quite done freting & is by much the smartest of sisters Daughters— Louisia is to make me a visit next— Sister Smith is in poor health a pain in her side & a difficulty of breathing are her complaints I feel concern’d about her—she is too anxious about her children.
        I know not what will become of uncle Quincy or his Estait. That vixen which he keeps for a house keeper does what she pleases—& to help his repose & to amuse him in his retirement from the world. Miss Sally Tailer is come to spend the Summer with him—& really if he had not the other she would be no bad companion if she would not talk quite so much. It is not in our power to get uncle from home & miss Tailor says he is very dull—sometimes— How much happier would he be if he had such a sprightly wife as our good Grandmother was a man wants a wife for a companion more I think when he is far advanc’d in Life than when he is young nobody feels clever to look about them & not see a creature who cares whether they live or dye—
        General Palmers salt works upon Boston neck are almost ready to work. I hear they are to live in one of the Houses upon the neck cousin Polly yet lives but is very low I really thought about a month since that she could not have surviv’d till this time— Cousin Betsy is to be married to cousin Jo Cranch as soon as he gets establish’d in business— Their education has been very different the superiority is on the wrong side— Her Papa has been bitterly against it his Pride is sadly hurt. you know his temper & can guess what she may have suffer’d— If he submits it will be because he knows she is determined— He is a good temper’d young Fellow I wish he had a better faculty to push himself into business— General Knox has a good opinion of his honesty & his abbilities as a good Gun Smith & will do every thing in his power to assist him— I wish them both well
        August 27th
        I am just come from visiting our good uncle Smith. He is dangerously sick. He has had a swelling in one of his Legs for above two months, which has increas’d to such a degree that it has reach’d his body, His Leg & thigh are as hard as a stick & inflam’d to a purple colour, you know he never could bear confinment without being dull, His spirits are sunk to nothing. He has had a bad cough all summer. & Doctor Tufts has said that unless he would lay by & attend to his health—he would not live long. but he would not be perswaided while he could stand upon his Leg, he has lost his Flesh & his appetite & has some disorders besides which waste him fast. He lays upon the bed & groans & looks so much like our dear Father that I could not take my eyes from him; I sat by—& fan’d him the whole of last satturday afternoon. but it was a scene almost too much for me. His voice was so much like Fathers that it would sometimes make me Start— you know what a Family of Love they are & will not wonder that they are greatly distress’d Cousin Isaac & Betsy look as if their hearts would break, The Loss should it be the will of Heaven to take him from us, will be very great indeed to us all—not only to his Friends but to the community.—
        I carried my son to Boston & left him with mr Dawes, I have left him an innocent youth with a strong sense of Religion & Honour upon his mind— I hope he will never be drawn aside from the path of virtue. His cousin JQA & he will find it hard to part. they Love as Brothers & as Friends as well as classmates
        September 1d
        I went again yesterday to see uncle Smith & found him much better—tho far from being out of danger— your son JQA went with me & is on his way to newburry— He was more affected at leaving us than I could have imagin’d he would have been— Although he has been toss’d about the world in such a manner—he had dissagreable feelings at the thought of going to a place where he knew no one. & where he care’d for nobody, & nobody care’d for him. as he express’d himself to me as we were riding, dear youth he found it necessary to draw the back of his Hand across his Eyes when he said it—& from sympathy or a tenderer Cause your sister did the same I told him he forgot that he would be within 14. miles of his aunt Shaw, who love’d him like a Parent—& to whom—he must go, if he was unwell at any time. He promiss’d to write to us & to visit us in the winter. We have fix’d him of so well that I think he cannot want much done for him till then—
        your Neices have made the chintz you sent them & of all pritty things it is the [mos]t beautiful for Gowns I cannot sufficiently thank you [my] dear sister for your kindness to them
        your present came in season [for] mrs Allen. She has a fine Daughter— Hannah Austin is [yet] living but is in the last stage of a consumption. mrs Cutts has another son— mr cranch desires his Love to you all—will write as soon as he can but my sister when am I to see you. I hope I am not to be disappointed another year— I want to see my new relations & my dear Neice, & to see what a good Mamma she makes
        I shall have this Letter put into the bag tomorrow least callahan should slip away without a Line, I shall write again before the vessel sails. if she does not go sooner than is talk’d off
        I made your mother Hall a visit last week & found her very well— yours affectionatly
        M Cranch
        The Girls beg you to send them some good Needles they cannot find any here
      